Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 12/14/2020 is acknowledged. Claims 35, 40, 41, and 43-45 are pending in this application under examination.  
Claim Rejections/Objections Withdrawn
The rejections of claims 36-39 i) under 35 U.S.C. §102(a)(1) as anticipated by US ‘586 to Versalovic; and  ii) on grounds of non-statutory double patenting over claims in US Application 15/559,484 are mooted by the cancellation of those claims.
The rejection of claim 42 under 35 U.S.C. §102(a)(1) as anticipated by Yamamoto US ‘092 is mooted by the cancellation of the claim.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 35, 40, and 43 under 35 U.S.C. §102(a)(1) as anticipated by US ‘586 to Versalovic is maintained for reasons of record in the Office action mailed 9/15/2020. Applicants’ argument is traverse has been carefully considered but has been found unpersuasive.
As discussed in the 9/15/2020 Office action, Versalovic US ‘586 discloses, at ¶ [0056], the lactobacillus strain in question, L. reuteri 6475, and further discloses, at ¶ [0066], that administration of the strains named earlier, including L. reuteri 
Versalovic US ‘586 does not disclose that a property or characteristic of L. reuteri 6475 is the ability to produce or release DagK.
As evidence that L. reuteri 6475 possesses the property or characteristic of ability to produce DagK, the 9/15/2020 Office action cited the disclosure of US2018 010287 to Versalovic, J. et al. and the Versalovic 2013 GenBank submission.
Arguing in traverse, Applicants note, emphatically, that Versalovic US ‘586 does not disclose diacylglycerol kinase. The examiner agrees. For that reason the evidentiary references were provided.
Applicants’ argument in traverse is based on the facts, also noted emphatically, that i) more than one reference was cited; and ii) the evidentiary references do not predate the instant application. 
MPEP 2131.01 at III, to which Applicants’ attention is directed, is directly relevant to Applicants’ argument. Because the secondary references were cited to show that a characteristic not disclosed in the primary reference is inherent, Applicants’ argument is not persuasive. Applicants will note that the concluding sentence of paragraph III notes that the date of extrinsic evidence which shows a universal fact need not antedate the filing date.
Moreover, the instant specification, in Example 2, documents that the L. reuteri 6475 strain is capable of releasing DagK extracellularly. Therefore, Applicants’ own data indicate that this property was inherent in the L. reuteri 6475 strain whose value in treating and preventing allergy was disclosed in Versalovic US ‘586.	
For these reasons, Applicants’ argument is found unpersuasive. Consequently, the rejection of claims 35, 40, and 43 under 35 U.S.C. §102(a)(1) as anticipated by Versalovic US ‘586 is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 44 and 45 under 35 U.S.C. §103 as unpatentable over  Versalovic US ‘586 in view of NLM-Medline is also maintained for reasons of record in the 9/15/2020 Office action. Since the examiner is not able to access the Internet Archive at the time the present action is being written, the original patent for cetirizine, depicted below, 

    PNG
    media_image1.png
    140
    260
    media_image1.png
    Greyscale
 
is provided as an alternative to the NLM Medline Plus reference.
US 4,525,358 to Baltes, E. et al. teaches the compound above and further teaches (abstract) the anti-allergic activity of that compound.
As noted in the previous Office action, under the Kerkhoven decision it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for a particular purpose in order to produce a third composition to be used for the same purpose.

Double Patenting
The provisional rejection of claims 35, 40, 41, and 43 on grounds of nonstatutory double patenting as being unpatentable over claims 28-32, 36,37, 41, and 42 of U.S. Patent Application No.15/559,484 has not been addressed by Applicants. The rejection is maintained for reasons of record in the 9/15/2020 Office action.  

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657